Citation Nr: 1548376	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by muscle and joint pain, to include pes planus.

2.  Entitlement to service connection for a disorder manifested by muscle and joint pain other than pes planus and reflex sympathetic dystrophy, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.

3.  Entitlement to service connection for a disorder manifested by sleep disturbance, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.

4.  Entitlement to service connection for a disorder manifested by neuropsychological symptoms other than posttraumatic stress disorder (PTSD) and reflex sympathetic dystrophy, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to July 1992, to include service in Southwest Asia.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran initially filed his current service connection claims in November 2007.  In the June 2008 rating decision, the RO denied the claims, in part, because the Veteran did not report to a VA examination scheduled earlier that month.  The Veteran failed to submit a timely notice of disagreement.  However, in correspondence dated in February 2009, within a year of the June 2008 rating decision, the Veteran indicated that he never received notice of the examination and asked to be rescheduled.  In addition, in May 2009, also within a year of the June 2008 rating decision, the Veteran submitted new private treatment records relevant to his claims.  In a December 2009 rating decision, the RO denied reopening previously denied claims, and in July 2010, the Veteran submitted a notice of disagreement.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the June 2008 rating action, VA was in receipt of new and material medical evidence within one year of the rating decision addressing the claimed conditions and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the June 2008 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

In April 2014, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In the April 2014 Board remand, the issue of service connection for a disorder manifested by gastrointestinal symptoms was remanded for further development.  In July 2015, the RO granted service connection for gastroesophageal reflux disease (GERD), which is considered a full grant of the issue sought on appeal.  As such, the claim for service connection for a disorder manifested by gastrointestinal symptoms is no longer on appeal.

The issues of service connection for disorders manifested by muscle and joint pain and neuropsychological symptoms, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pes planus was aggravated during active service

2.  The Veteran's symptom of sleep disturbance have been associated with the service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus have been met. 38 U.S.C.A. §§1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for a disorder manifested by sleep disturbance, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Pes planus

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304. 

At entrance into service, moderate and asymptomatic pes planus was noted on examination in February 1989.  

Because pes planus was documented on the entrance examination report, the condition is considered to pre-exist service and the presumption of soundness does not apply.  38 U.S.C.A. §§ 1112, 1132.  Instead, the Board must consider whether the pre-existing pes planus was aggravated during service.  38 U.S.C.A. § 1153. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

Service treatment records were silent for any complaints or findings related to the feet.  The July 1992 separation examination indicated that the Veteran's feet were normal and he did not indicate any abnormalities of the feet on the report of medical history dated January 1993.  

During the December 2014 VA examination, the Veteran was diagnosed as having pes planus and plantar fasciitis.  The Veteran reported having flat feet from childhood and chronic pain of the feet for years.  The examiner opined that the Veteran's symptoms relating to the feet were aggravated by his time in service due to lengthy periods of time spent on his feet and running.  There are no contrary opinions of record.

Based on the Veteran's reports during the December 2014 VA examination and the examiner's opinion that the Veteran's pre-existing pes planus was aggravated during service, the Board finds that the Veteran has met his burden of proving an increase in severity or aggravation of his pre-existing pes planus and there is no evidence indicating that the increase in the severity of the Veteran's pes planus was due to the natural progression of his condition reported at entry.  Therefore, the Veteran's pes planus was aggravated during service, and entitlement to service connection is granted.  See Gilbert (Daniel R.) v. Shinseki, 26 Vet.App. 48 (2012) (per curiam) (The presumption of soundness relates to the "in-service incurrence or aggravation" element necessary to establish service connection as distinct from the "nexus" element.).

Sleep disturbance

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A qualifying chronic disability may also include a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  Such undiagnosed or medically unexplained chronic multisymptom illnesses can include signs or symptoms involving sleep disturbances and/or neurologic signs and symptoms.  38 C.F.R. § 3.317(b)(8).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests 38 USCA § 1117, 38 C F R. § 3 317(a), (b).  A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  38 USCA § 1117(f).

In this case, the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  The Veteran seeks entitlement to service connection for a disorder manifested by sleep disturbance.  The Board notes that the Veteran is already service connected and assigned a 70 percent disability rating for PTSD, of which significant sleep disturbance was noted to be a symptom.

In a May 2009 VA Gulf War Guidelines examination, the Veteran reported combat-related hallucinations and vivid nightmares beginning in 2006 or 2007.  Following a physical examination, the Veteran was diagnosed as having hypersomnia and insomnia.  

In July 2015, the Veteran was afforded a VA psychiatric examination.  The Veteran complained of having frequent sleep disturbances and stated that most of his difficulties stem from waking up after four hours of sleep due to recurring nightmares related to military service.  He said he has constant bad dreams and night terrors and was prescribed Prazosin to minimize sleep disruption.  The examiner opined that his sleep disturbance appears to be related to his previously diagnosed PTSD and does not appear to have another etiology.  



The evidence shows that the Veteran had disturbed sleep patterns which are a manifestation of his PTSD.  The Veteran has consistently described his sleep symptoms as interrupted sleep patterns from nightmares/hallucinations.  These symptoms have been described as symptoms of the Veteran's already service-connected PTSD.  There is no indication that the Veteran has a separate sleep disorder or sleep symptoms not attributable to a known diagnosis.  Accordingly, entitlement to service connection for a sleep disorder is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, the preponderance of the evidence is against the claim of service connection for sleep disturbance.  Thus, there is no doubt to be resolved and service connection is not warranted for sleep disturbance.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

Service connection for pes planus is granted.

Service connection for sleep disturbance is denied. 


REMAND

In April 2014, the Board remanded the issues of service connection for disorders manifested by muscle and joint pain and neuropsychological symptoms for a VA examination in order to determine the probable etiologies of the Veteran's complaints of muscle and joint pain and neuropsychological symptoms; specifically whether the complaints are attributable to a known clinical diagnosis or cause and whether they are as likely as not related to the Veteran's period of active duty service.  The Veteran was afforded VA examinations in December 2014; however, the examiner did not clearly specify whether the Veteran had a diagnosed disease or disability manifested by the Veteran's reported complaints of muscle and joint pain and neuropsychological symptoms that were related to service or to undiagnosed illness.

The Board finds these examinations not wholly sufficient as explained above.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, further development is necessary for these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of all diagnosed disabilities during the appellate period manifested by muscle and joint pain and/or neuropsychological symptoms.  

The examiner should be notified that the Veteran is already service-connected for pes planus and reflex sympathetic dystrophy of the upper and lower extremities.  Therefore, the examiner should determine if the Veteran has symptoms of muscle and joint pain OR neuropsychological symptoms that are NOT attributable to the already service-connected pes planus or reflex sympathetic dystrophy.  

If there are symptoms of muscle and joint pain OR neuropsychological symptoms that are not symptoms of the service-connected pes planus and/or reflex sympathetic dystrophy, then the examiner should opine as to whether these symptoms can be attributed to a known diagnosis.  

If the symptoms of muscle and joint pain OR the neuropsychological symptoms can be attributed to a known diagnosis, then the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed disability or disabilities is/are related to the Veteran's military service.  

As the Veteran served in Southwest Asia, the VA examiner should address whether service connection may be established for a chronic disability (manifested by muscle and joint pain or neuropsychological symptoms) that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) based on his service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  Additionally, the examiner must consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


